PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/398,277
Filing Date: 30 Apr 2019
Appellant(s): Ganitzer et al.



__________________
Robert M. Bilotta, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/1/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
 The rejection of claim 1 under 35 U.S.C. 103 over Chang (US 2006/0071295 A1) in view of Disney (US 2011/0204435 A1).

(2) Response to Argument
A.	Re Appellant’s arguments of: Contrary to the Examiner's position, one skilled in the art would not have a reason or would have been motivated to combine Chang and Disney's teachings as proposed by the Examiner…Chang relates to high power FET switches that include vertical gate trenches that are laterally separated by mesa regions4. The mesa region is an N+ region that sits above and "provides an ohmic contact" to an N-drift layer5. The parameters of the mesa region affect device performance. For example, Chang informs that a wider mesa region "tends to lower the device's on-resistance" and "a narrower mesa width improves the device's blocking capability, but also increases on-resistance6."…Further, the FET switches of Chang include shallow P regions 122, 124, which protect the "trench oxide from high electric fields7." FIG. 1 of Chang, reproduced below, shows the mesa region 108 disposed between the gate trenches 121…Disney relates to vertical capacitive depletion Disney differ from the FETs of Chang. Applicant notes that the VD-FETS of Disney, including the VD-FETS referenced in the Final Office Action (e.g., FIGS 6, 10 & 11), lack mesa regions. In FIG. 11 (shown below), the insulator 108 surrounds the gate region 110…Other notable differences exist between the devices of Chang and Disney. In Chang, both the gate and source contacts are designed to be accessible from the FET device's top or front side. This contrasts with the device 1100 Disney, where the gate trench or region 110 is buried and not electrically contactable or accessible from a top or front side. See appeal brief, pages 11, 12 and 13.

The examiner responds to the appellant’s arguments regarding the differences between the device structures of Chang and Disney by first pointing out that both Chang and Disney disclose power transistors. The power transistors of Chang are referred to as “high power FETs (Chang, see Abstract); and the power transistors of Disney are referred to as vertical capacitive depletion field effect transistors or VCDFETs (Disney, see Abstract; ¶ [0002]; [0011]; [0013]; [0014]; [0015]; [0044]; [0054] and [0055]).
The power transistors of both Chang and Disney comprise current paths referred to as drift regions. The drift regions (100) of Chang (see ¶ [0027]) comprise mesa regions (108, see¶ [0027]); and the drift regions (104) of Disney (see ¶ [0015] and ¶ [0044]) formed as mesas (i.e. vertical pillars extending from base substrate 102). For the record, Disney discloses that the drift region mesas need not be formed so as to expose the underlying substrate (see ¶ [0026]); in which case, the formation of insulator 
Further, the structures of both Chang and Disney include contact structures to the drift regions. For Chang, the contact structures to the drift regions are source connection metal (132, see Chang ¶ [0028]), which are formed on ohmic contact layers (128; see Chang ¶ [0028]) formed in the mesa regions (108) of the drift regions (100). For Disney, the contact structures to the drift regions are multi-layered including source electrodes (116, see Disney ¶ [0015], ¶ [0044], ¶ [0054] and ¶ [0055]), where the contact structures are formed on ohmic contact layers (112 in FIG. 6; see Disney, Abstract and ¶ [0044]) formed in the drift regions (104); or formed directly the drift regions (104 in FIGS. 10 and 11) forming Schottky contact (see Disney, Abstract; ¶ [0054] and ¶ [0055]).
Though not identical structures, the devices of both Chang and Disney are both vertically conducting power transistors comprising drift regions formed as mesas, source contact electrodes electrically contacting the drift regions; and dielectric material formed between the drift regions and trench gates used for controlling depletion region characteristics in the “off” state in devices, the ability to block off-state current flow having pre-determined breakdown voltages (see Chang ¶ [0010] and ¶ [0034]); and providing means for controlling off-state depletion region characteristics and device breakdown voltages and to control off-state depletion region characteristics and device 
Based on the above rebuttals, the examiner concludes that the structural differences of Chang and Disney do not rise to the level of being non-analogous art since both references are from the same field of endeavor as the claimed invention (even if it addresses a different problem). See MPEP § 2141.01(a) I.
Further, the examiner contends the structural similarities and functional overlap between the structure of Chang and the structure of Disney are readily apparent, and therefore the arts to which Chang and Disney belong are reasonably pertinent to each other and to the art with which appellant’s invention deals. See MPEP § 2141.01(a) II.    

B.	Re Appellant’s arguments for Claim 1 of: The rejection of claim 1 is speculative and fails to justify how the incorporation of select components from the device of Disney would be obvious and beneficial to incorporate into Chang's device…The Examiner argues that Chang would be modified using Disney so as "to form electrodes which block off-state current flow". For this proposition's support, the Examiner cites paragraphs [0039] and [0064] of Disney…the Examiner primarily refers to the devices shown in FIGS. 6 and 11 of Disney in identifying features of claim 1 lacking in Chang. For example, on page 4 of the Final Office Action, the Examiner states, "Disney discloses in FIGS. 6 and 11 (with references to FIG. 10)) a semiconductor device, comprising...". Therefore, the Examiner attempts to support his argument with excerpts that are not related to the subject matter used in the rejection…Regardless of this point, paragraph [0039] of Disney does NOT discuss off-laterally surrounding the insulator with the gate region in the structure of arrays of VCDFET cells allows drift regions to be more easily depleted…That is, nothing in paragraph [0039] supports Examiner's proposed modification, as stated in the Final Office Action. See appeal brief, pages 14, 15 and 16.

Firstly, the examiner acknowledges a typographical error in all references pertaining to paragraph [0064]. As, the appellant notes, the appropriate citation should have read ¶ [0054] (paragraph [0054]) instead of ¶ [0064].

The examiner responds to the appellant’s arguments by pointing out that the rejection of claim 1 in the Final Office Action dated 7/1/2020 relied on the prior art Disney for the limitations not taught by Chang. Specifically, the limitations of the first contact structure including an adhesion layer disposed over the first metal layer, and a second metal layer-disposed over the adhesion layer; and wherein an upper surface of the gate portion facing away from the semiconductor body is 
completely covered by dielectric material were not disclosed by Chang. 
In relying on Disney, the examiner cited features from the embodiments of FIGS. 6 and 11, with references to FIG. 10. While identifying specific features of FIGS. 6 and 11, references were made to other embodiments (FIGS. 2D, 3, 4 and 7A-7C) where 
Specifically, the examiner’s reliance on the teachings of Disney are with respect to the contact structure depicted in figure 11 (FIG. 11) used a source contact for the power transistor. Said contact structure is depicted to be comprised of three (3) distinct layers (metallization layer 1150/barrier metal 1040/source metallization 114/116; see Disney ¶ [0055]). This three-layered structure of Disney is contrasted by the source electrode (132) of Chang, which is unspecified as to its composition and/constituents.
Therefore, the examiner reasons that the specific configuration of the source electrode structure of Disney would have been obvious to consider by one of ordinary skill in the art for providing a specific construction for the source electrode of Chang even though the appellant argues that Chang and Disney are not combinable due to structural differences between the devices of Chang and Disney.
However, the examiner points out that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art."… ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and… ("Combining the teachings of references does not involve an ability to combine their specific structures."). See MPEP § 2145 III.
However, it is noted that the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose (See MPEP § 2143.01). The examiner contends forming the source electrode 

The examiner further relies on the teachings of Disney with respect to the dielectric material (108) depicted in each of FIGS. 6 and 11 completely covering an upper surface (uppermost horizontal plane) of a gate portion (silicide electrode 620 over gate region 110 in FIG. 6; ¶ [0044] or the uppermost horizontal plane of gate region 110 in FIG. 11) facing away from a semiconductor body (substrate 602 in FIG. 11; ¶ [0044] and substrate 102 in FIG. 11).
By incorporating the dielectric material (108) of Disney into the structure of Chang such that an upper surface of the gate portion (134 of Chang) facing away from the semiconductor body (100/102 of Chang) is completely covered by dielectric material (108 of Disney), the examiner cited the motivation of “the dielectric layer provides isolation, depletion assistance and breakdown voltage (BV) tailoring (Disney; Abstract, ¶ [0015], [0027] and [0032]-[0034]).”
The examiner further points out the appellant’s arguments that paragraph [0039] is not relevant to the examiner’s cited motivation of “the dielectric layer provides isolation, depletion assistance and breakdown voltage (BV) tailoring” is in error since the passage “and insulator 108 may completely surround drift regions 104, such that drift regions 104 may be more easily depleted by gate region 110” would describe 

As stated in the above rebuttals, the examiner concludes that the structural differences of Chang and Disney do not rise to the level of being non-analogous art since both references are from the same field of endeavor as the claimed invention (even if it addresses a different problem). See MPEP § 2141.01(a) I.
Further, the examiner contends the structural similarities and functional overlap between the structure of Chang and the structure of Disney are readily apparent, and therefore the arts to which Chang and Disney belong are reasonably pertinent to each other and to the art with which appellant’s invention deals. See MPEP § 2141.01(a) II.    

C.	Re Appellant’s arguments for Claim 1 of: The rejection of claim 1 fails to justify how the incorporation of contact structures from the device of Disney would 
be obvious and beneficial to incorporate into Chang's device…Further, paragraph [0064]/[0054] is also similar deficient concerning the dielectric material. At most, paragraphs [0064]/[0054] refers merely to the use of Schottky contacts to provide voltage blocking for blocking off-state current flow; this is not a sufficient reason to use Disney to modify Chang. This is because Chang discloses a device (see FIG. 1) that already provides high blocking voltage capabilities. See e.g., Chang at paragraphs [0010], [0043] [0038-40], [0058], Therefore, Applicant respectfully submits the reasoning Chang…As such, it appears that the Office's proposed modification is premised on an impermissible use of hindsight after review of Appellants' disclosure rather than on supported reasoning. KSR Int'l. Co. v. Teleflex Inc., 550 U.S. 398,421 (2007) (The fact finder must be aware "of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning"; citing Graham v. John Deere Co., 383 U.S. 1, 36 (1966) (warning against a "temptation to read into the prior art the teachings of the invention in issue")). See appeal brief, page 17.

The examiner responds to the appellant’s arguments by pointing out that while the device of Chang and the device of Disney both comprise the ability to block off-state current flow, the electrode structure and materials of Chang are not specified; and the electrodes of Disney have specific structures (e.g. number of layers) and materials (e.g. particular metals and metal alloys; Disney, ¶ [0054]-[0055]).
Therefore, the examiner’s motivation of “to provide specific materials to form electrodes which block off-state current flow (Disney; ¶ [0054])” by combining Disney with Chang is not based on hindsight, rather an expansion of Chang’s disclosure by providing specific structure and specific materials that can be used as electrodes which block off-state current flow. 
The examiner refers to MPEP § 2145 X. A. where it states appellants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a 
Lastly, in view of MPEP § 2145 X. A., the examiner contends that forming the source electrodes of Chang as multi-layered source electrodes as disclosed by Disney is within the level of ordinary skill in the art at the time the claimed invention, since multi-layered electrodes are known to include adhesion, barrier and contact layers.  

D.	Re Appellant’s arguments for Claim 1 of: The rejection of claim 1 fails to justify how the incorporation of the dielectric layer from the device of Disney would 
be obvious and beneficial to incorporate into Chang's device…After responding to the Non-Final Office Action, the Examiner, in the Final Office Action, has decided to supplement the previously listed rationale for combining Chang with Disney. The Examiner now also cites paragraphs [0015], [0027] and [0032], [0034] of Disney in support of the added argument that one skilled in the art would incorporate a dielectric layer 108 of Disney into Chang because the dielectric layer would provide isolation, depletion assistance, and breakdown voltage (BV) tailoring. However, these rationales for combining Chang with Disney are also deficient and improper…First, the Examiner Chang's modification by Disney. However, this rationale raises the question of why isolation would be provided to the device of Chang. The Examiner fails to explain why one skilled in the art would see any improvement by providing isolation into Chang's device based on the disclosed structure of the Disney device…Appellant notes that the device of Chang a device that intentionally includes contact accessible from the front-side. The inclusion of a dielectric layer as proposed by the Examiner would prevent front side contact. For that reason, it would be inconsistent or counter-productive to incorporate the isolation layer of Disney into Chang. MPEP § 2143.01(V) states, "[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)" (emphasis added). "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)" (emphasis added). See appeal brief, pages 17 and 18.

The examiner responds to the appellant’s arguments by pointing out that the examiner’s citing the dielectric material (108) of Disney providing isolation is with respect to maintaining electrical separation between the multiple exposed electrodes of the structure depicted in FIG. 1 of Chang. Concerning “depletion assistance, and breakdown voltage (BV) tailoring”, the examiner contends that modification of Chang’s dielectric material (110/112/114/16) as disclosed by Disney would allow not only 

As stated above, though not identical structures, the devices of both Chang and Disney are both vertically conducting power transistors comprising drift regions formed as mesas, source contact electrodes electrically contacting the drift regions; and dielectric material formed between the drift regions and trench gates used for controlling depletion region characteristics in the “off” state in devices, the ability to block off-state current flow having pre-determined breakdown voltages (see Chang ¶ [0010] and ¶ [0034]); and providing means for controlling off-state depletion region characteristics and device breakdown voltages and to control off-state depletion region characteristics and device breakdown voltages based on dielectric material thickness formed between the drift regions and gate regions (see Disney ¶ [0026]; ¶ [0027] and ¶ [0028]).
Again, the examiner concludes that the structural differences of Chang and Disney do not rise to the level of being non-analogous art since both references are 
And again further, the examiner contends the structural similarities and functional overlap between the structure of Chang and the structure of Disney are readily apparent, and therefore the arts to which Chang and Disney belong are reasonably pertinent to each other and to the art with which appellant’s invention deals. See MPEP § 2141.01(a) II.    

E.	Re Appellant’s arguments for Claim 1 of: The rejection of claim 1 fails to justify how the incorporation of the dielectric layer from the device of Disney would be obvious and beneficial to incorporate into Chang's device…Further, the Examiner's citation to paragraph [0015] is misplaced. Paragraph [0015] describes neither the use nor the benefits of the insulator 108. At most, this paragraph provides quick identification of the constituents of the VCDFET 100. Said differently, nothing in this paragraph discusses how the insulator 108, much less the part of the insulator 108 covering the top gate trench, providing isolation, depletion assistance, or breakdown voltage tailoring…Paragraph [0027] is also deficient as it references explicitly to FIG. 2D...FIG. 2D does not show a fully formed VCDFET…Instead, it depicts a structure of an unfished device or in the middle of the manufacturing process. Indeed, in the very next figures (showing the next step of the manufacturing), the portion of the insulator 108 covering the gate region 110 is removed—the statements in paragraph [0027] referring to the insulator 108 of FIG. 2D, refer to the portions of the insulator 108 that form sidewalls and a bottom wall surrounding the gate region 110. Paragraph [0027] 
Indeed, paragraph [0027] explicitly states that "insulator 108 may then be formed on the bottom surface and side wall surfaces of trenches 106 from any suitable material of any suitable thickness. As one example, the thickness of insulator 108 may be enough to enable a desired BV, but not so thick as to hamper desired controllability of the conductivity of drift regions 104 via gate region 110". See appeal brief, pages 19 and 20.

As discussed above, the examiner’s citing of paragraphs [0027]; [0032] and [0034] for motivation speak to formation of such dielectric material (108) providing “depletion assistance, and breakdown voltage (BV) tailoring”. Disney discloses a working range (0.2-4.0 microns; ¶ [0028]) for thicknesses (0.2-4.0 microns; ¶ [0028]) for the formation of the dielectric material which would be used consistent with allowing for operation of the structure of Chang to form a depletion region during device operation; have a pre-determined breakdown voltage; and to block off-state current flow.  

F.	Re Appellant’s arguments for Claim 1 of: The rejection of claim 1 fails to justify how the incorporation of the dielectric layer from the device of Disney would be obvious and beneficial to incorporate into Chang's device…Further, in support of the claim 1 rejection, the Examiner cites paragraphs [0032-34] of Disney. Nonetheless, these paragraphs make no mention of how the insulator 108 or the insulator 113 in connection with providing any isolation, depletion assistance, or breakdown voltage  Chang with Disney. In particular, the Examiner's proffered reasoning is deficient and relies on circular reasoning. Namely, while Appellant discussed how the Examiner's reasoning for incorporating a dielectric layer was without factual support and thus inadequate. Applicant further submits that the Examiner's reasons are also based on general conclusory assertions…In short, the Examiner cites "isolation, depletion assistance and breakdown voltage (BV) tailoring" but fails to provide any reason as to why the device of Chang would need isolation, depletion assistance, and breakdown voltage (BV) tailoring, etc. Further, there is no evidence that Chang is deficient or would be improved in any way by changes. The Examiner ignores the structural and functional differences between Chang and 
Disney…"[A] patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR, 550 U.S. at 418. In other words, the mere fact that elements can be combined is not, in itself, a reason to combine them. Rather, an obviousness rejection must explain the reasoning by which those findings support the Examiner's conclusion of obviousness. Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-30 (Fed. Cir. 2009); see also Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 (Fed. Cir. 2013) (the mere fact that elements separately existed in the cited prior art is not sufficient to render the invention obvious; for a legal conclusion of obviousness to be proper, there must be proof of a legally sufficient "reason to combine"); Unigene Labs., Inc. v. Apotex, Inc., 655 F. 3d 1352, 1360 (Fed. Cir. 2011) ("Obviousness requires more than a mere showing that the prior art includes separate references covering each could have made the above-discussed modification without explaining why one skilled in the art would have made such modifications. See appeal brief, pages 19, 20 and 21.

The examiner responds to the appellant’s arguments by pointing out the structure of Chang has the need for forming a depletion region which forms a potential barrier for electrons, preventing current flow between the device’s source and drain when the device is switched “off” (Chang; ¶ [0029]). Chang further discloses that the width of the drift region mesa affects the gate voltage (Vg) needed to turn the device “off”, where a more narrow drift region requires less gate voltage (Chang; ¶ [0029]) to turn “off”.
Disney discloses drift region mesas (104) of variable widths (3-8 microns; ¶ [0026]), where the thickness of the dielectric material (108) between the drift region mesas and gate regions (110) affect desired device breakdown voltages (¶ [0027]).
Chang recognizes the need to control how the width of the drift region affect the device’s depletion region and Disney recognizes the relationships between depletion of drift regions and device breakdown voltage; and how the width of the drift region and the thickness of dielectric material between the drift regions and gate regions affect the device’s depletion region and breakdown voltage.
Therefore, the examiner contends that Chang discloses a need for controlling depletion region characteristics in the “off” state in devices with pre-determined breakdown voltages; and Disney provides means for controlling off-state depletion region characteristics and device breakdown voltages. Thus, the combination of Chang 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC W JONES/Examiner, Art Unit 2892                                                                                                                                                                                                        
Conferees:
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.